Case: 4:18-cv-01575-CDP Doc. #: 67 Filed: 12/04/20 Page: 1 of 2 PageID #: 1222




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

DEREK LANEY,                   )
                               )
           Plaintiff,          )
                               )
        v.                     )                    Case No. 4:18 CV 1575 CDP
                               )
CITY OF SAINT LOUIS, MISSOURI, )
et al.,                        )
                               )
           Defendants.         )

            THIRD AMENDED CASE MANAGEMENT ORDER

      IT IS HEREBY ORDERED that defendants’ Motion to Amend Case

Management Order [66] is GRANTED.

      IT IS FURTHER ORDERED that the following schedule shall apply to

the remaining proceedings in this case, and will be modified only upon a showing

of exceptional circumstances:

      I.     SCHEDULING PLAN

      ...

      3.     Discovery shall proceed in the following manner:

             ...

           (f)    The parties shall complete all discovery in this case no later than
January 25, 2021.

            (g) Motions to compel shall be pursued in a diligent and timely
manner, but in no event filed more than seven (7) days following the discovery
    Case: 4:18-cv-01575-CDP Doc. #: 67 Filed: 12/04/20 Page: 2 of 2 PageID #: 1223




                                                -2-

deadline set out above.

       4.     Any motions to dismiss, motions for summary judgment, motions for
judgment on the pleadings, or any motions to limit or exclude expert testimony must
be filed no later than February 11, 2021. Opposition briefs shall be filed no later
than thirty (31) days after the motion or March 15, 2021, whichever is earlier. Any
reply brief may be filed no later than ten (10) days following the response brief or
March 25, 2021, whichever is earlier.


         II.   ORDER RELATING TO TRIAL

       This action is removed from the trial docket of June 21, 2021, and is RESET
set for a JURY trial on Monday, July 19, 2021,1 at 8:30 a.m. This is a two week
docket.

      The remainder of the Order Relating to Trial set out in the original Case
Management Order (ECF 38) remains in full force and effect, including the
deadlines by which pretrial materials are to be filed.

         Failure to comply with any part of this Order may result in the imposition of

sanctions.




                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE


Dated this 4th day of December, 2020.



1
 The parties shall take note that this trial date is different from the date proposed in defendants’
motion to amend.
